UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2012 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 000-22260 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. (Exact name of Registrant as specified in charter) Delaware 52-1823554 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Schedules of Investments as of September 30, 2012and December 31, 2011 (Unaudited) 3-6 Statements of Financial Condition as ofSeptember 30, 2012 and December 31, 2011 (Unaudited) 7 Statements of Operations for theThree Months and Nine Months EndedSeptember 30, 2012 and 2011 (Unaudited) 8 Statements of Cash Flows for theNine Months EndedSeptember 30, 2012 and 2011(Unaudited) 9 Statements of Changes in Partners’ Capital (Net Asset Value) for theNine Months EndedSeptember 30, 2012 and 2011(Unaudited) 10 Financial Highlights for theThree Months and Nine Months EndedSeptember 30, 2012 and 2011(Unaudited) 11 Notes to Financial Statements (Unaudited) 12-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18-23 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 24-29 Item 4. Controls and Procedures. 30 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 31 Item 1A. Risk Factors. 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 31 Item 3. Defaults Upon Senior Securities. 31 Item 4. Mine Safety Disclosures. 31 Item 5. Other Information. 31 Item 6. Exhibits. 31 SIGNATURES 32 CAMPBELL STRATEGIC ALLOCATION FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS SEPTEMBER 30, 2012 (Unaudited) FIXED INCOME SECURITIES Maturity Face Value Description Fair Value ($) % of Net Asset Value Bank Deposits Australia Financials 3.13 % (cost $27,000,000) Canada Financials 2.90 % (cost $25,000,000) Finland Financials 2.62 % (cost $22,500,000) Netherlands Financials 2.50 % (cost $21,500,000) Total Bank Deposits (cost $96,000,000) 11.15 % Commercial Paper United States Consumer Discretionary Darden Restaurants Inc. Due 10/01/2012 5.14 % Energy DCP Midstream LLC Due 10/01/2012 5.22 % Other 4.98 % Financials 5.72% Industrial 2.90 % Materials 5.34 % Utilities 8.06 % Total Commercial Paper (cost $322,007,058) 37.36 % Corporate Bonds United States Financials 17.36 % Telecommunication Services 1.76 % Total Corporate Bonds (cost $164,777,881) 19.12 % Government And Agency Obligations United States U.S. Treasury Bills U.S. Treasury Bills * Due 10/04/2012 8.70 % U.S. Treasury Bills * Due 10/25/2012 8.70 % U.S. Treasury Bills * Due 12/06/2012 2.62 % U.S. Treasury Bills * Due 12/27/2012 2.55 % Total Government And Agency Obligations (cost $194,612,957) 22.57 % Short Term Investment Funds United States Short Term Investment Funds 0.00 % (cost $ 792) Total Fixed Income Securities ** (cost $777,398,688) 90.20 % See Accompanying Notes to Financial Statements. 3 CAMPBELL STRATEGIC ALLOCATION FUND, L.P.
